Citation Nr: 1209778	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  11-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the reduction of the evaluation for residuals of varicocele surgery from 10 percent disabling to noncompensable effective from July 1, 2010 was proper.

2.  Entitlement to an increased rating for residuals of varicocele surgery, evaluated as 10 percent disabling prior to July 1, 2010 and as noncompensable from July 1, 2010.   


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1949 to November 1952.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran was scheduled for a Board hearing in December 2011.  In December 2011, the Veteran, through his representative, withdrew his request for a hearing.  Therefore, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2006 rating decision granted service connection for residuals of varicocele surgery with an evaluation of 10 percent effective from October 12, 2005.

2.  In an April 2010 rating decision, the RO decreased the Veteran's evaluation for residuals of varicocele surgery from 10 percent disabling to noncompensable effective from July 1, 2010.

3.  At the time of the reduction in the disability rating from 10 percent to noncompensable, a 10 percent rating had been in effect for less than five years.  

4.  The competent clinical evidence of record reflects that the Veteran's genitourinary complaints and erectile dysfunction complaints are not residuals of the Veteran's varicocele surgery in service; thus, there has been an improvement in the clinically attributable symptoms of the Veteran's service-connected disability.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected residuals of varicocele surgery, from 10 percent to 0 percent (noncompensable), was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(e) and (i), and, and 3.344 (2011). 

2.  Prior to July 1, 2010, the criteria for an evaluation in excess of 10 percent for residuals of varicocele surgery, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10,  4.115b, Diagnostic Codes 7599-7523 (2011).

3.  From July 1, 2010, the criteria for a compensable evaluation for residuals of varicocele surgery, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Codes 7599-7523 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In VA correspondence, dated in December 2009, VA informed the appellant of what evidence was required to substantiate the claim for an increased rating, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of a disability rating and effective date for award of a benefit sought.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim for an increased rating, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Under 38 C.F.R. § 3.105, prior notice of a reduction is required if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  In January 2010, the RO notified the Veteran of the proposed reduction of his evaluation for residuals of varicocele surgery to noncompensable.  Thus, the RO complied with the applicable regulation.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA and private medical records.  Additionally, the claims file contains the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

On VA examination in December 2009, the Veteran reported that, approximately four years earlier, he began to have urological symptoms, that he had been seen by a private urologist, and that a prostate examination showed an enlarged prostrate.  On VA examination in January 2011, the Veteran reported he had been referred to a private urologist in October 2010.  Private records dated from 2005 are not of record; the Board finds that a remand to obtain any such records is not warranted.  The issues on appeal pertain to varicocele surgery residuals; as is discussed by the VA examiners noted below, the Veteran's current symptomatology is not related to his surgery in service.  A VA examiner need not opine as to the exact cause of a Veteran's urinary or erectile dysfunction.  "The focus of the medical nexus opinion is to determine whether there is nexus between a Veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition."  See Allen v. Shinseki, 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  Thus, the private records which reflect GU infections treated with antibiotics and an enlarged prostrate are not necessary to decide the issues on appeal.  Moreover, the Veteran has been informed of what evidence is required to support his claims, to include in March 2010, and has not provided additional records or a completed a provided VA Form 21-4142 for VA to obtain any additional pertinent records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations and opinions were obtained in December 2009 and January 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on a review of the Veteran's self-reported history of his symptoms, a physical examination, and a review of laboratory test results.  The Board notes that the claims file was not reviewed by the VA examiners; however, the Board finds that the VA examiners considered the Veteran's reported pertinent medical history, which is consistent with that contained in the claims folder, as well as computerized historical VA records also contained in the claims folder.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  


Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Reductions

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344 (2011).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran STRs reflect that he underwent a left varicocelectomy in 1951.  In October 2005, the Veteran filed a claim for VA compensation for residuals of varicocele surgery.  At an April 2006 VA examination, the Veteran complained of urinary frequency every two hours, three times at night.  He denied any hesitancy, low stream, or dysuria.  Upon examination, it was noted that the left testicle sac "hangs down", and there was some tenderness with palpation of the spermatic cord.  Based on the examination report, a May 2006 rating decision granted service connection for the disability at issue, and assigned a 10 percent initial evaluation, effective from October 12, 2005.  The RO rated the Veteran's disability based on the Veteran's urinary frequency.  No appeal was taken from that determination.

The Veteran's claim for an increased rating was received in November 2009, as such, the rating period on appeal is from November 2008, one year prior to the date of receipt of the increased rating claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

Varicocele is a "condition in males characterized by varicosity of the veins of the pampiniform plexus, forming a swelling that feels like a 'bag of worms;' it appears bluish through the skin of the scrotum and is accompanied by a constant pulling, dragging or dull pain in the scrotum."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007),

The claims file includes a December 2009 VA examination report.  The report reflects that the Veteran reported his testicular vasculature is more prominent.  The Veteran reported nocturia that began approximately four years earlier, and an increase in daytime frequency and urgency of urinating that began about two years earlier.  He also complained of weak stream, and dysuria.  He complained of erectile dysfunction that four years earlier progressed to 100 percent inability to achieve any form of erection capable of vaginal penetration or ejaculation.  

Following physical examination, and obtaining clinical laboratory findings, the VA examiner provided a diagnosis of benign prostatic hypertrophy.  The examiner opined that it is "less likely than not related to varicocele surgery.  The onset and course of the veteran's symptomatology is consistent with his recent onset of urologic condition of benign prostatic hypertrophy, rather than the remote history varicocele repair which is a vascular condition."

The VA examiner also provided a diagnosis of erectile dysfunction.  The examiner opined that it is "less likely than not related to varicocele surgery.  The onset and progression of the Veteran's erectile symptomatology is more reasonably attributed [to] his elevated prolactin level or progression of his conditions of diabetes and vascular disease which are well documented causes of erectile dysfunction.  There is no postsurgical or interim evidence to suggest a relationship to the varicocele surgery."  

The claims file also includes a January 2011 VA examination report.  The report reflects that the Veteran reported that his scrotal blood vessels have become progressively more prominent and that sagging of the scrotum causes him to have to wear supportive jockey-type underclothing.  He further reported that he developed urinary frequency, urgency and small stream over the past 2-3 years, foul-smelling urine, and pain with voiding over the past 3-4 months with no hematuria.  He also reported a tendency of urinary/penile/foreskin infections on about three occasions in the past year.

The Veteran also reported voiding 10-13 times per day and 0-4 times per night for the past three years.  He reported normal sexual function from 1951 until 2005 when he began to have erectile difficulty that progressed to impotence by 2006.  The report further reflected that the Veteran has diabetes, type 2.  

Upon examination, the Veteran's penis tip was mildly reddened.  His scrotal sac was "somewhat sagging."  The left varicocele repair was felt but non-tender with minimal fibrosing of the area and no other prominent vasculature.  All other structures were normal.  The diagnosis was status post varicocele repair 1951 without residuals.  The examiner opined as follows:

[T]here are no apparent residuals of the varicocele repair surgery in 1951.  The veteran acknowledges no difficulty with urinary or sexual function for [more than] fifty years after the varicocele surgical repair in 1951.  The urinary symptoms he claims as related to the surgery are more consistent with the condition of Benign Prostatic Hypertrophy which is a completely unrelated condition.  The symptoms of erectile dysfunction which progressed to impotence are too remote from the surgery to be considered related.  I would also observe that the previously noted abnormal Prolactin lab level was normalized this exam although the Testosterone level was somewhat low.  Such lab fluctuations could explain the sexual dysfunction.  

Based on the foregoing, the Board finds that the rating reduction (by rating decision in April 2010) was proper, and that the Veteran is not entitled to a rating in excess of 10 percent prior to July 1, 2010, or to a compensable rating from July 1, 2010. 

Rating Reduction

A rating reduction must be based upon review of the evidence of record at the time of the rating reduction, to include the entire history of the Veteran's disability.  VA must ascertain, based upon review of the entire recorded history of the condition, at the time of the rating reduction, whether the evidence reflects an actual change in the disability and whether an examination report reflecting such change was based upon a thorough examination.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Id.  As noted above, post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved, but may not be used to justify an improper reduction.  

The present case involves a somewhat unique situation in that the Veteran's actual symptoms of urinary frequency have not improved, and the Veteran has incurred erectile dysfunction; however, it has been medically determined that they are not related to the Veteran's in-service varicocelecotomy; thus, his surgery residuals have, in essence, improved as he does not have urinary problems and erectile dysfunction related to surgery.  The December 2009 VA examination report reflects that the Veteran does not have any clinical residuals of his 1951 surgery.  This has been confirmed by the post-reduction VA examination in January 2011.  The Board has also reviewed the private records associated with the claims file but they are negative for clinical findings of varicocele surgery residuals. 

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of his urinary problems or erectile dysfunction.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In sum, the Board finds that the reduction of the evaluation for the Veteran's residuals of varicocele surgery from 10 percent to 0 percent (noncompensable) was proper.  Although the symptoms themselves have not been shown to have improved, the symptoms as related to the Veteran's service-connected disability have been shown to be nonexistent.  In light of the objective findings shown on the December 2009 and January 2011 VA examination reports, there is no benefit of the doubt that can be resolved in the Veteran's favor.  Accordingly, restoration of the previously assigned 10 percent rating is not warranted.

Increased Rating

In addition, based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for any time period on appeal prior to July 1, 2010, or a compensable rating for the period from July 1, 2010.  His urinary incontinence, while originally a basis for the 10 percent evaluation, has been clinically shown to be due to a nonservice-connected disability.

The Board has considered whether any other disability code would provide the Veteran with a compensable or higher evaluation, but finds that there is not.  The December 2009 VA examination report reflects that the Veteran had well healed surgical scars over the inguinal canals; however, the report does not reflect that this is due to the Veteran's 1951 varicocelectomy, and not his vasectomy in 1964.  (The fact that there are two scars is an indication that at least one is from the vasectomy, as a varicocelectomy entails one scar and a vasectomy entails two).  Even if the scars were due to the varicolectomy, the Board finds that they do not warrant a compensable evaluation.  The evidence does not reflect scars which are unstable, painful, or cause a limitation of motion.  Moreover, there is no evidence of record that they are in an area or areas of 144 square inches (929 sq. cm.) or greater.  The Board also finds that the Veteran's "somewhat" sagging scrotal sac does not warrant a compensable evaluation as it does not cause any dysfunction.  His reported infections have also not been shown to be residuals of his varicocele surgery; as noted above, the January 2011 VA examiner found no apparent residuals of the varicocele surgery.

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  As the Veteran does not have clinically diagnosed residuals from his surgery, a compensable rating is not warranted.  The Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

The reduction of the evaluation for residuals of varicocele surgery from 10 percent to noncompensable, effective July 1, 2010, was proper and the appeal is denied.

Entitlement to an increased rating for residuals of varicocele surgery evaluated as 10 percent prior to July 1, 2010, is denied.

Entitlement to an increased (compensable) rating for residuals of varicocele surgery, from July 1, 2010, is denied.



____________________________________________
U. R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


